Citation Nr: 1709142	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  14-04 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for a lumbar spine disability to include status post lumbar laminectomy with degenerative disc disease with radiculopathy associated with residuals of left hip and thigh injury.

2.  Entitlements to ratings greater than 10 percent for right and left knee disabilities.

3.  Entitlement for ratings greater than 10 percent for right and left ankle disabilities.

4.  Entitlement to ratings greater than 10 percent for a left hip disability.

5.  Entitlement to an effective date prior to May 2, 2011, for the award of service connection for a lumbar spine disability.

6.  Entitlement to an effective date prior to May 2, 2011, for the award of service connection for right knee and left knee disabilities.

7.  Entitlement to an extension of a temporary total rating for convalescence for a service-connected spine disability beyond June 30, 2011.  

8.  Entitlement to a temporary total rating for convalescence for a left hip disability.

9.  Entitlement to a total disability rating due to individual unemployability  (TDIU).

10.  Entitlement to service connection for cellulitis secondary to lumbar spine disability.


REPRESENTATION

Veteran represented by:	Andrew Wener, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1986 to November 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that a claim has been produced for service connection for a pinched nerve, but as noted in the Veteran's hearing the Veteran is already service connected for a nerve disability as part and parcel of his low back disability rated as "status post lumbar laminectomy with degenerative disc disease with radiculopathy associated with residuals of left hip and thigh injury."  As reflected in the hearing transcript, the Veteran would like this claim to be interpreted as an increased rating for his status post lumbar laminectomy with degenerative disc disease with radiculopathy associated with residuals of left hip and thigh injury.  As such, the Board has reframed the issue accordingly.


The issues of entitlement to a rating greater than 10 percent for a lumbar spine disability, entitlements to ratings greater than 10 percent for right and left knee disabilities, entitlement for ratings greater than 10 percent for left and right ankle disabilities, entitlement to ratings greater than 10 percent for a left hip disability, entitlement to a TDIU, and entitlement to service connection for cellulitis secondary to lumbar spine disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not had a surgery on his hips.

2.  The Veteran's claim for service connection for a lower back disability was received on May 2, 2011, and there is no evidence of a claim, formal or informal, prior to this date.

3.  The Veteran's claim for service connection for a bilateral knee disability was received on May 2, 2011, and there is no evidence of a claim, formal or informal, prior to this date.

4.  The Veteran received a letter on November 1, 2011 from one of his treating physician stating that he was cleared to return to work.


CONCLUSIONS OF LAW

1.  The criteria for a temporary total rating for convalescence for his left hip disability are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400, 3.401, 4.30 (2016).

2.  The criteria for an effective date prior to May 2, 2011 for the award of service connection for his low back disability are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).

3.  The criteria for an effective date prior to May 2, 2011 for the award of service connection for a bilateral knee disability are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).

4.  The criteria for an extension of  the period of convalescence for the Veteran's lumbar spine disability to November 1, 201, are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400, 3.401, 4.30 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify
 
VA's duty to notify was satisfied by a letter sent in May 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records and examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991). Here, as the medical evidence of record is sufficient to adjudicate the claims, no medical examination or opinion is required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016). 

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159  (2015), and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Extension of Temporary Total Rating for Convalescence for the Spine

A temporary total disability rating will be assigned without regards to other provisions of the Rating Schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted for treatment of a service-connected disability.  38 C.F.R. § 4.30.  A temporary total rating will be assigned if the hospital or outpatient treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with respect to postoperative residuals such as incompletely healed surgical wounds, stumps and recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30(a). A total rating may be extended by 1, 2, or 3 months beyond the initial 3 months if any of the 3 requirements under section (a) are met. Extensions beyond the initial 6 months may be made under paragraph (a)(2) or (3) upon approval of the Veterans Service Center Manager. 38 C.F.R. § 4.130(b) (2016).

 

 
The Veteran was awarded a temporary total rating for convalescence for his spine disability from May 18, 2011 through June 30, 2011. He seeks an extension of this convalescent period beyond June 30, 2011. 

The Board observes that the Veteran received a letter from his treating neurologist for his spine disability indicating he could return to work on November 1, 2011.  Statements made by the Veteran regarding his mobility, and VA treatment records which provide indicia that the Veteran was still recuperating from his procedure establish that the Veteran was still convalescing up until this date. The Board notes that following this November 1, 2011 return-to-work letter the VA treatment records include references to the Veteran's disagreement with his physician's assessment, and that he was provided an opportunity to seek a second opinion.  No second opinion is of record and there is no medical evidence of record that he was not able to return to work as of this date.  Thus, the Board finds that the Veteran is entitled to an extension of the temporary total rating for convalescence until November 1, 2011, but no later.

 Left Hip Disability

The Veteran claims entitlement to a temporary total rating for his left hip disability. He acknowledges that he has not had surgery on his hip and has not been hospitalized for treatment of his hip.  As noted above, to qualify for a temporary total rating for convalescence requires either surgery or immobilization in a cast. 38 C.F.R. § 4.30 (2016). The evidence does not show, nor does the Veteran contend, that either of these events have occurred in relation to his left hip condition.  To receive a temporary total rating due to hospitalization, a claimant must be hospitalized over 21 days during the appeal period for treatment of a service-connected disability. 38 C.F.R. § 4.29 (2016).  Again, the evidence does not show, and the Veteran does not contend that he has ever been hospitalized due to his left hip disability. Thus, the fundamental prerequisite for a temporary total disability rating claim under either § 4.29 or § 4.30 is not present. In summary, the Board finds that both of the Veteran's claims of entitlement to a temporary total disability rating based on hospitalization over 21 days or based on surgical or other treatment necessitating convalescence associated with his left hip disability must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). See also Massie v. Shinseki, 25 Vet.App. 123, 135 (2011) ("[A]ttorneys who represent veterans before VA should be oil for the gears of the system, not sand in the works.").

Earlier Effective Date - Low Back Disability & Bilateral Knee Disabilities

Except as otherwise provided, the effective date of an evaluation an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(a), (b)(2) (2016); 38 U.S.C. § 5110 (West 2014). The date of claim is determined by the date it was received by VA.  See 38 C.F.R. § 3.1(r) (2016).

The Veteran and his representative have submitted a challenge the assigned effective date of May 2, 2011, for the award of service connection for his low back and knee disabilities. They provided no testimony on this issue at the hearing, and have submitted no other evidence regarding an alternate date, or basis for an earlier date, just the bald assertion of entitlement to such. Based on review of the record, the claims for earlier effective date in this instance must be denied.  

Even assuming entitlement arose during service, the effective date is governed by the later of the date entitlement arose and the date the claim was received by VA. Thus, the Veteran's appeal is determined by one key factor, which is the date his claim was received.  In a correspondence received by VA on May 2, 2011, the Veteran first claimed entitlement to service connection for a bilateral knee disability and low back disability.  There is no evidence in the record that a claim, informal or formal, was submitted prior to this date, and as noted, the Veteran and his representative make no such assertion. Accordingly, the date of receipt of claim is May 2, 2011, for both the bilateral knee and spine disabilities and entitlement to an earlier effective date for the award of service connection for these claims is denied. 

The Board has further considered the record prior to May 2, 2011, but finds no earlier communication that may be reasonably interpreted as an existing unadjudicated claim for any of the identified disabilities.  Even assuming arguendo that factual entitlement was present prior to May 2, 2011, the date the claims were received would be the effective date as it is the later of the two dates.  As the preponderance of the evidence is unfavorable, the benefit-of-the-doubt does not apply and the appeal must be denied. 38 C.F.R. § 3.400 (2016). See also Massie v. Shinseki, 25 Vet.App. 123, 135 (2011) ("[A]ttorneys who represent veterans before VA should be oil for the gears of the system, not sand in the works.").


ORDER

Entitlement to an effective date prior to May 2, 2011, for the award of service connection for a lumbar spine disability is denied.

Entitlement to an effective date prior to May 2, 2011, for the award of service connection for right and left knee disabilities is denied.

Entitlement to an extension of a temporary total rating for convalescence due to a service-connected spine disability until November 1, 2011, is granted.

Entitlement to a temporary total rating for convalescence and/or hospitalization for a service-connected left hip disability is denied.


REMAND

New Examinations

The Veteran has claimed in his February 2016 hearing that since his last VA examination that the severity of his disabilities have worsened.  The Veteran's last VA examination, to determine the status of his lumbar spine disability to include status post lumbar laminectomy with degenerative disc disease with radiculopathy associated with residuals of left hip and thigh injury; right and left knee disabilities; right and left ankle disabilities; and left hip disability; was in January 2013.  As a result, and given the time that has transpired since his last examination, the Board finds that a new examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  VA's General Counsel has similarly indicated that when a Veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

Additionally, as to the lumbar spine, bilateral knee, bilateral ankle, and left hip disabilities, 2013 examination addressed did not adequately address active or passive range of motion, in weight-bearing or in nonweight-bearing.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016) (holding that 38 C.F.R. § 4.59 requires that an adequate VA examination of the joints must, wherever possible, include the results of the range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint).  

Inadequate Examination

Regarding the Veteran's claim for service connection for cellulitis secondary to his  lumbar spine disability, the Board notes that the January 2013 VA examination conducted on this disability did not adequately address the potential secondary service connection theory advanced by the Veteran.  In particular, the Board notes in January 2017, VA's Office of General Counsel (OGC) issued a precedential opinion, VAOPGCPREC 1-2017, which recognizes that obesity, while not a disease that may be service connected, may act as an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis under 38 C.F.R. § 3.310 (a).  Considering this OGC precedential opinion, the Board finds that another VA examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12   (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).

TDIU

The development requested in connection with the foregoing claims could have bearing on whether an award of TDIU is proper.  Hence, this issue is not yet ripe for appellate review and must be deferred pending readjudication of those other remanded claims.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (noting that two or more issues are inextricably intertwined if the disposition of one claim could have a significant impact on the outcome of another).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

Regardless of the Veteran's response, VA treatment records should be collected from the Marion VA Medical Center VAMC and all associated outpatient center and clinics to include the Mayfield Community Based Outpatient Clinic.  In particular, the AOJ should retrieve VA treatment records from July 2012 to present.  Any archived records should be retrieved from storage.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2.  After the above development has been completed Schedule the Veteran for an appropriate VA examination(s) with an appropriate VA examiner(s) for his lumbar spine, bilateral knee, bilateral ankle, and left hip disabilities. The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

The VA examiner(s) are asked to determine the nature and severity of the Veteran's disabilities. Specifically, the examiner should address the issue of radiculopathy of the Veteran's lumbar spine disability into the lower extremities.

In evaluating the nature and severity of the Veteran's disabilities, the examiner(s) should explain to what degree, if any, the Veteran's weight has impacted any testing results. 

The examination should be conducted in accordance with the current disability benefits questionnaires or examination worksheets applicable to the knees, ankles, hips, and spine.  Range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joints in question and any paired joint must be conducted.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The rationale for all opinions expressed must be provided.

3.  Schedule the Veteran for an appropriate VA examination(s) with an appropriate VA examiner(s) to determine the etiology of the Veteran's cellulitis to include as secondary to service connected disabilities.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

After taking a detailed history from the Veteran regarding his cellulitis and service connected disabilities and considering the pertinent information in the record in its entirety, the VA examiner should opine whether it is at least as likely as not, i.e. 50 percent probability or greater, that the Veteran's cellulitis was caused or aggravated by the Veteran's service connected disabilities or is otherwise etiologically related to the Veteran's active service.  

IMPORTANT RECENT LEGAL CLARIFICATION - VA's Office of General Counsel (OGC) issued a precedential opinion, VAOPGCPREC 1-2017, which recognizes that obesity, while not a disease that may be service connected, may act as an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis.

4.  After the above development is completed, the Veteran should be scheduled for a VA TDIU examination to determine the nature, extent and severity of all his service-connected disabilities.  The Veteran's claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished. 
 
Based on examination findings and other evidence contained in the claims file, the examiner must offer an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation solely as a result of the combination of his service-connected disabilities. 
 
The term "at least as likely as not" means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.
 
The examiner should consider the Veteran's education, experience, and occupational background in determining whether he is unable to secure or follow a gainful occupation in light of his service-connected disabilities.
 
To the extent possible, the examiner should distinguish symptoms and impairment attributable to the Veteran's service-connected disorders from those attributable to any other diagnosed disorders. 
 
The examiner is requested to provide a complete rationale for his or her opinion, based on his or her clinical experience and medical expertise.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


